Por cuanto, estos dos casos se vieron conjuntamente en la Corte de Distrito de San Juan y en ellos se acusó a Justo Montañez Medina, *959Pedro Lorenzano y Cándido Rubio Colón de delitos de falsa repre-sentación e impostura;
PiOR cuanto, en la causa 13421 se condenó a Justo Montañez Medina y a Pedro Lorenzano a cumplir cuatro meses de cárcel cada, uno y a pagar las costas, y se absolvió a Cándido Rubio Colón; y en la causa 13420 los tres acusados fueron convictos y condenados a cumplir tres meses de cárcel y a pagar las costas;
PoR cuanto, los acusados lian apelado todos de las respectivas sentencias, pero apareciendo que Cándido Rubio Colón no ha ele-vado la transcripción de evidencia, están pendientes únicamente las apelaciones de las sentencias dictadas contra Montañez y Lorenzano;
P>OR cuanto, examinados Jos autos de ambos casos y compro-bado que Lorenzano fué juzgado sin la asistencia de abogado, sin que se le nombrara uno, sin que se le advirtiera de tal derecho y sin que lo renunciara inteligentemente;
Pon cuanto, de los autos aparece que el acusado apelante Mon-tañez Medina compareció a la vista de ambos casos representado por su abogado Lie. Díaz Collazo;
PoR cuanto, visto el alegato del apelante Montañez, escrito por él mismo, y estudiado cuidadosamente el récord no aparece razón para-revocar la sentencia por el motivo aducido, o sea error en la apre-ciación de la prueba, ni por ningún otro;
_ PoR tanto, y siguiendo la regla sentada en el caso de Ex parte Emiliano Rodríguez Reyes, 55 D.P.R. 415, se revoca la sentencia en cuanto al acusado Pedro Lorenzano, y se declaran nulos todos los procedimientos seguidos contra dicho acusado en la Corte de Dis-trito de San Juan, debiendo quedar en pie únicamente la acusación; y se devuelve el caso para ulteriores procedimientos consistentes con esta sentencia. En cuanto al otro apelante Justo Montañez Medina deben confirmarse las sentencias apeladas en los casos de epígrafe.